DETAILED ACTION
This action is in response to the application filed on 13 September 2021.
Claims 1-15 are under examination 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 September 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,122,450. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the claims of U.S. Patent No. 11,122,450 and is therefore an obvious variant thereof.

Claims 1, 7, and 11  of the instant application is directed to A method for determining a channel state performed at a user device (UE) of a radio access network, comprising: performing a plurality of signal power measurements of received signal power, each signal power measurement being associated with a respective subframe of a first plurality of subframes; evaluating, for each of the respective subframes, a power difference between an estimated received signal power and the received signal power; determining a second plurality of subframes by excluding those subframes from the first plurality of subframes in which the power difference exceeds a certain power threshold; and generating channel state information as a function of the signal power measurements of the second plurality of subframes.
Claims 1, 12, and 20 of the U.S. Patent No. 11,122,450 is directed to A method for determining a channel state performed at a user device (UE) of a radio access network, comprising the UE: calculating an estimated received signal power based on one or more first subframes; determining a measured received power based on at least one of the first subframes; determining one or a plurality of second subframes where reference signals transmitted on an unlicensed carrier by a Secondary Cell (SCell) are available for channel measurement by evaluating the estimated received signal power and the measured received power of the first subframes; performing a plurality of signal power measurements associated each to one of the second subframes where the reference signals were determined to be available for channel measurement; and generating a channel state information as a function of the plurality of the signal power measurements; wherein generating the channel state information comprises determining an average of the plurality of the signal power measurements.
Claims 1, 7, and 11 of the present application merely broaden the scope of independent claims 1, 12,and 20 of the U.S. Patent No. 11,122,450 by eliminating calculating an estimated received signal power based on one or more first subframes; determining a measured received power based on at least one of the first subframes; determining one or a plurality of second subframes where reference signals transmitted on an unlicensed carrier by a Secondary Cell (SCell) are available for channel measurement by evaluating.
Dependent claims 2-6, and 8-10 of instant application is rejected for the same reasoning as the independent claim 1. 
Claims 12, 14, and 15  of the instant application is directed to A method performed in a network node (eNB) of a radio access network adapted for communicating with a User Equipment (UE) over a communication channel, the method comprising: generating information, to be sent to the UE, indicating a plurality of subframes where reference signals transmitted on an unlicensed carrier by a Secondary Cell (SCell) are available for received signal power measurements, wherein the information to be sent to the UE comprises an identifier of each of the plurality of subframes of the unlicensed carrier; and evaluating a measurement report received from the UE, the measurement report comprising a respective received signal power measurement for each of the plurality of subframes.
Claims 11, 20, and 22 of the U.S. Patent No. 11,122,450 is directed to A method performed at a network node (eNB) of a radio access network adapted for communicating with a User Equipment (UE), the method comprising the eNB: generating information, to be sent to the UE, indicating a plurality of subframes where reference signals transmitted on an unlicensed carrier by a Secondary Cell (SCell) are available for received signal power measurements; and evaluating a measurement report received from the UE, wherein the report comprises received signal power measurements associated each to one of the subframes; wherein the eNB utilizes a secondary carrier; wherein one or a plurality of subframes of the secondary carrier cannot be used for transmitting data by the eNB; and wherein the information to be sent to the UE comprises an identifier of each of these one or plurality of subframes of the secondary carrier.
Claims 12, 14, and 15 of the present application merely broaden the scope of independent claims 11, 20, and 22 of the U.S. Patent No. 11,122,450 by eliminating wherein the eNB utilizes a secondary carrier; wherein one or a plurality of subframes of the secondary carrier cannot be used for transmitting data by the eNB.
Dependent claim 13 of instant application is rejected for the same reasoning as the independent claim 12. 

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same as before. In Re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Rainu, 168 USPQ 375 (Bd.App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Publication 2017/0332264) in view of Takahashi et al. (US 2018/0192314) further in view of Takeda et al. (US 2014/0241223)

With respect to claims 12, 14 and 15, Mo teaches A method performed in a network node (eNB) of a radio access network adapted for communicating with a User Equipment (UE) over a communication channel, (Paragraph 70, User Equipment connected to a network), the method comprising:

generating information, to be sent to the UE, indicating a plurality of subframes where reference signals transmitted  (the network-side device indicates to the user equipment the available channel  and send a measurement reference signal to the UE during the time period of occupying the available channel, so as to instruct the UE to measure the available channel according to the measurement reference signal, Paragraph 106) on an unlicensed carrier by a Secondary Cell (SCell) are available for received signal power measurements; (the available channel is associated with unauthorized carrier of Scell, which measurements are to be reported, Paragraph 108) and 

Mo doesn’t teach wherein the information to be sent to the UE comprises an identifier of each of the plurality of subframes of the unlicensed carrier; and evaluating a measurement report received from the UE, the measurement report comprising a respective received signal power measurement for each of the plurality of subframes.

Takahashi teaches evaluating a measurement report received from the UE, the measurement report comprising a respective received signal power measurement for each of the plurality of subframes. (The measurement report unit can report a histogram (frequency distribution) of RSSI, the average value of RSSI, or both the histogram and the average value to the E-UTRAN, Paragraph 57)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining one or a plurality of available subframes that may be used for channel measurements of Mo with generating the channel state information comprises determining an average of the plurality of the signal power measurements as taught by Takahashi. The motivation for combining Mo and Takahashi is to be able to implement scheduling for the unlicensed carrier, thereby further improving system performance.

Takeda teaches wherein the information to be sent to the UE comprises an identifier of each of the plurality of subframes of the unlicensed carrier; (Carrier indicator field information is information which associates a carrier index and the index of a secondary cell subframe to be scheduled, Paragraph 14)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining one or a plurality of available subframes that may be used for channel measurements of Mo and Takahashi with the information to be sent to the UE comprises an identifier of each of these one or plurality of subframes of the secondary carrier as taught by Takeda. The motivation for combining Mo, Takahashi and Takeda is to be able to prevent a decrease in capacity.
With respect to claim 13, Mo in view of Takahashi doesn’t teach further comprising: detecting that certain subframes of the unlicensed carrier cannot be used for transmitting data to the UE; and excluding the certain subframes from the plurality of subframes indicated to the UE as being available for received signal power measurements.
Takeda teaches detecting that certain subframes of the unlicensed carrier cannot be used for transmitting data to the UE;  (the fourth and fifth downlink subframes for the S-cell from the left and the eighth uplink subframe for the S-cell from the left are subframes that are not scheduled, Paragraph 8) and excluding the certain subframes from the plurality of subframes indicated to the UE as being available for received signal power measurements (Carrier indicator field information is information which associates a carrier index and the index of a secondary cell subframe to be scheduled, Paragraph 14)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining one or a plurality of available subframes that may be used for channel measurements of Mo and Takahashi with the information to be sent to the UE comprises an identifier of each of these one or plurality of subframes of the secondary carrier as taught by Takeda. The motivation for combining Mo, Takahashi and Takeda is to be able to prevent a decrease in capacity.

Conclusion

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/Examiner, Art Unit 2472